Citation Nr: 1331939	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  06-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, with migraine headaches, colitis, and muscle fatigue and pain.

2.  Entitlement to total evaluation based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Travis James West, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision rendered by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011 the Board denied the issues on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand of May 2012, the Court, in a May 2012 order, vacated the portion of the Board's decision which denied service connection for fibromyalgia and entitlement to TDIU and remanded the issues to the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
 

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence demonstrates that the Veteran has fibromyalgia, with migraine headaches, colitis, and muscle fatigue and pain that is related to her active duty service.





CONCLUSION OF LAW

Fibromyalgia is the result of the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim for service connection for fibromyalgia is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial, and a VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran contends that she has fibromyalgia that is related to her active duty service.  Specifically the Veteran contends that she started suffering the symptoms associated with her fibromyalgia while she was on active duty.  In this regard the Veteran claims that she suffered from colitis, pain, bilaterally, in her arms and legs, and pain in her back.  After a review of the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 

The Veteran was afforded a VA examination that addressed her fibromyalgia in September 2003 at which time a diagnosis of fibromyalgia was provided.  Initially, the examiner stated that the disorder likely started simultaneously during service with the Veteran's left knee meniscus cyst.  The examiner then noted however, that the belief that the disorder started in service was based on the Veteran's statements that her symptoms started in service.  However, upon review of the Veteran's service treatment records, the examiner noted that there were no records reporting any of the symptomatology, other than an acute episode of gastroenteritis.  As such the examiner concluded that he did not find the Veteran's statements credible.  

Subsequently, in October 2003, the examiner was asked to clarify his opinion.  In this regard the examiner reviewed the claims file in its entirety and noted that none of the Veteran's claimed symptomatology occurred in service.  The only treatment in the service treatment records pertained to the one episode of gastroenteritis mentioned above, treatment involving the Veteran's left knee, and an incident in which the Veteran fainted and hit her head.  The examiner noted the Veteran's contentions regarding the starting date of her symptomatology, but as none of this could be confirmed by the evidence of record, the examiner questioned the Veteran's credibility.  In addition, the examiner further noted that the Veteran's fibromyalgia was not the same thing as complaints of pain in her knee or from a dental injury, but rather it involved more diffuse symptoms from the neck to the lower back and was symmetric with significant signs of sleep abnormality.  As the examiner was unable to find records involving complaints of this nature, he determined that the Veteran's fibromyalgia is not related to her active duty service.  

The Board affords the September 2003 VA opinion and October 2003 addendum little probative weight.  The examiner appears to ignore the Veteran's ex-husband's, a physician, letter of January 2007 wherein he states he has known the Veteran since 1969 and treated her for fibromyalgia symptoms since then.  The examiner also appears to ignore the numerous lay statements from the Veteran's friends, family, and co-workers, noting they recall the Veteran complaining of pain all over her body in service and since.  The examiner, rather, relies on an absence of contemporaneous medical treatment to find the Veteran's assertions not credible.  This is an inadequate reasoning and therefore, the opinion is given little probative weight.  See Buchanan v. Nicholson, 451 F. 3d. 1331 (Fed. Cir. 2006).  

On the other hand, the September 2002 treating VA physician's statement reflects that, after treating the Veteran for the prior seven years, he could only conclude that it was more likely than not that the Veteran's current musculoskeletal symptoms were service-related.  Additionally, in another September 2002 VA psychology note it is stated that the Veteran's symptoms were discussed, that it was clear that the Veteran had continuity of pain and fatigue dating back to her time in service, that it appeared likely that the Veteran's fibromyalgia began during her service years, and that it had continued to progress.  Furthermore, the January 2007 letter from the Veteran's private physician, her ex-husband, stated that he had been treating the Veteran's various somatic complaints consistent with fibromyalgia since July 1969.  He stated that no records were available because he was not treating her through a clinic or hospital.  He further noted that the Veteran was not officially diagnosed with fibromyalgia until August 1985, which is 20 years after her separation from service.  He contended however that the gap in time between her active duty service and her diagnosis was due to the fact that the term fibromyalgia was not in existence during the Veteran's time of service.  Finally, there are several lay statements of record from the Veteran's friends, relative, fellow servicemember (including some of her roommates during service), who attest to witnessing the Veteran complain of pain all over her body and experience pain, in service and since service. 

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  The Board further acknowledges that, with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest, and the Veteran is competent to observe pain during and post service and that observation need not be recorded.  

Considering the totality of the evidence above, the Board finds no reason to doubt the Veteran's credibility regarding her allegations of symptoms of pain all over her body in service and since then.  Moreover, there are competent opinions, provided by the treating physicians, of record relating her in-service symptoms to her current diagnosis of fibromyalgia.  Finding the Veteran credible in her assertions and considering the competent opinions of record, the Board finds that the evidence is at least in equipoise and resolves all doubt in the Veteran's favor.

The benefit sought on appeal is granted. 


ORDER

Entitlement to service connection for fibromyalgia with migraine headaches, colitis, and muscle fatigue and pain is granted.


REMAND

As discussed above, the Board has granted the Veteran's service-connection claim for fibromyalgia in this decision.  The agency of original jurisdiction (AOJ) will assign a disability rating this disability in the first instance.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of entitlement to service connection for fibromyalgia.  Therefore, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim based upon consideration of all of his service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

After undertaking any development it deems necessary, the RO should readjudicate the Veteran's claim of entitlement to TDIU in light of all of his service-connected disabilities, to include fibromyalgia. If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and her attorney with a supplemental statement of the case (SSOC), and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


